Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114

1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 6-7-2021 has been entered.

2.        Claims 2, 4, 6 - 9, 11, 13 - 15, 17, 19 - 22 are pending.  Claims 2, 4, 9, 11, 15, 17 have been amended.  Claim 22 is new.  Claims 1, 3, 5, 10, 12, 16, 18 have been canceled.  Claims 2, 9, 15 are independent.  This application was filed on 10-23-2019. 
 
Response to Arguments

3.    Applicant’s arguments, see Arguments/Remarks Made in an Amendment, filed 6-7-2021, with respect to the rejection(s) under Ramaswamy in view of Dibble have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ramaswamy in view of Yoshioka and further in view of Dibble.

A.  Applicant argues on pages 9-10 of Remarks:    ...   the applied references fail to teach or render obvious “the selecting of the one group of at least two verification code generators from the verification code generator set comprises: specifying a screening technique from a plurality of pre-established screening techniques, the plurality of screening techniques specifying a respective plurality of sequences of verification code generators, wherein the plurality of screening techniques includes a first screening technique and a second screening technique;   ...   . 

    The Examiner respectfully disagrees.  Yoshioka discloses the capability to specify a screening technique (i.e. a sequence for a set of partial data items such as the partial authentication parameters, verification codes), which is associated with a sequence of verifications codes for an authentication process. (see Yoshioka  paragraph [0015], lines 10-12: partial data items; generate an output value sequence of the multiple partial data items; paragraph [0096], lines 1-5: signature generation server divides information into partial information items to calculate hash information for a output value sequence)
    The Specification of the instant application in paragraph [0025] discloses that a screening technique “specifies which verification code generators are selected and in what order, the screening technique specifies a sequence of verification code generators”.
    Ramaswamy discloses the grouping of the verification objects into a family or group based on type of verification object comprising verification objects which are different and do not overlap. (see Ramaswamy paragraph [0050], lines 1-9: each verification engine operates on a family (type) of verification object; (i.e. fingerprint  verification 
    Ramaswamy discloses the selection of verification objects (two or more objects) to be utilized in performing an authentication procedure. (see Ramaswamy paragraph [0033], lines 1-13: verification objects are selected and used for verifying the identity of users; verification objects associated with a user’s biometric characteristics such as a voiceprint (speech verification mode), a user’s knowledge such as answers to challenge questions (question-and-answer verification mode), and a user’s possession (i.e. cards, tokens, certificates, and etc.); paragraph 0050], lines 1-9: a set of verification engines; each verification engine operates on a family (group) of verification objects (a verification mode) such as a knowledge engine operating on different types of challenge-response questions; (i.e. question-and-answer verification mode); (two verification modes selected: speech verification mode and question-and-answer verification mode); (two verification objects selected from each verification mode, type or group))

B.  Applicant argues on pages 9-10 of Remarks:    ...   selecting the at least two verification code generators from the verification code generator set based on the specified screening technique, wherein the at least two verification code generators is selected based on the first screening technique or the second screening technique, ... . 

    The Examiner respectfully disagrees.  Yoshioka discloses the capability for selection of verification code generators based on a screening technique (i.e. a sequence for a 

C.  Applicant argues on page 10 of Remarks:    ...   the applied references fail to teach or render obvious   ...   as recited in claims 2, and 15 and similarly recited in claim 9.

    Independent claims 9, 15 have similar limitations as independent claim 2.  Responses to arguments against independent claim 2 also answer arguments against independent claims 9, 15   

D.  Applicant argues on page 10 of Remarks: The dependent claims depend from claims 2, 9, and 15 and are therefore believed to be allowable for the same reasons described above   ...   . 

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.     

E.  Applicant argues on page 10 of Remarks: New Claim 22. 

    Newly added claim 22 is addressed in the Office Action.    

Claim Rejections - 35 USC § 103  

4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.        Claims 2, 7, 8, 9, 14, 15, 20 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy et al. (US PGPUB No. 20040088587) in view of Yoshioka et al. (US PGPUB No. 20090164793) and further in view of Dibble et al. (US Patent No. 8,904,493).     	

Regarding Claims 2, 9, 15, Ramaswamy discloses a method and a system and a computer program product being embodied in a tangible non-transitory computer readable storage medium comprising computer instructions (see Ramaswamy paragraph [0087], lines 1-5: computer system programmed to implement the inventive techniques such as a personal computer, PDA, etc. (computer indicates a processor coupled to memory), paragraph [0088], lines 1-6: software instructions for performing methodologies of invention, are stored in associated memory devices and executed by CPU (HW processor)), the method and the system and the computer program product comprising:
a)  selecting one group of at least two verification code generators from a verification code generator set comprising a plurality of verification code generators to compose a current use set, wherein the verification code generator set includes a plurality of groups, wherein each group includes at least two verification code generators, and wherein the selecting of the one group of at least two verification code generators from the verification code generator set (see Ramaswamy paragraph 0050], lines 1-9: a set of verification engines; each verification engine 
Furthermore, Ramaswamy discloses the following:
d)  executing each verification code generator in the current use set to obtain corresponding partial verification codes; (see Ramaswamy paragraph [0008], lines 1-10: authentication framework implemented by enabling dynamic user authentication that combines multiple authentication objects using a shared context based on varying customizable user preferences and transaction requirements; paragraph [0088], lines 1-6: software instructions for performing methodologies of invention, are stored in associated memory devices and executed by CPU (HW processor)) and     
e)  composing a current verification code from the partial verification codes; and f) outputting the current verification code to a user. (see Ramaswamy Figure 3 and 4; paragraph [0008], lines 1-10: authentication framework implemented by enabling dynamic user authentication that combines multiple authentication objects using a shared context based on varying customizable user preferences and transaction requirements (composes a final verification object for authentication by combining multiple verification objects))    

Furthermore, Ramaswamy does not specifically disclose for b) specifying a screening technique from a plurality of pre-established screening techniques specifying a respective plurality of sequences of verification code generators, and for c) selecting at least two verification code generators based on specified screening 
However, Yoshioka discloses: 
b)  specifying a screening technique from a plurality of pre-established screening techniques, the plurality of screening techniques specifying a respective plurality of sequences of verification code generators, wherein the plurality of screening techniques includes a first screening technique and a second screening technique; (see Yoshioka  paragraph [0015], lines 10-12: partial data items; generate an output value sequence of the multiple partial data items (i.e. verification codes); paragraph [0096], lines 1-5: signature generation server divides information into partial information items to calculate hash information for a output value sequence) and 
c)  selecting the at least two verification code generators from the verification code generator set based on the specified screening technique, wherein the at least two verification code generators is selected based on the first screening technique or the second screening technique. (see Yoshioka paragraph [0108], lines 18-21: signature generating part utilizes the output value sequence indicating the partial data items (i.e. partial verification codes) to generate the digital signature (i.e. authentication parameters) of the extractor)  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ramaswamy-Dibble for b) specifying a screening technique from a plurality of pre-established screening techniques specifying a respective plurality of sequences of verification code generators, and for c) selecting at least two verification code generators from 
    Specification in paragraph [0025] discloses that a screening techniques “specifies which verification code generators are selected and in what order, the screening technique specifies a sequence of verification code generators.

Furthermore, Ramaswamy-Yoshioka does not specifically disclose for g): receive a user response made in response to a current verification code, and for h): compare a current verification code and a user response to determine whether a user is verified.
However, Dibble discloses:
g)  receiving a user response that is made in response to the current verification code; (see Dibble col 1, lines 43-46: sending a challenge to the user device for presentation to a user; authentication challenge includes a challenge parameter and data describing the two or more first images and the one or more second images; col 1, lines 47-49: receive a challenge response from the user device (based on user input) describing a user selection of at least one image (single user response) from among the two or more first images and one or more second images; (based on instructions indicated by the challenge parameter)) 
h)  comparing the current verification code and the user response to determine whether the user is verified. (see Dibble col 22, lines 5-15: verification engine compares the challenge response to the challenge (output to the user) in order to make the determination of a successful response; if challenge includes an instruction for the user to perform a particular action in association with the images included in the challenge; the response analyzer analyzes the user response to determine whether the particular action was performed)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ramaswamy-Yoshioka for g): receive a user response made in response to a current verification code, and for h): compare a current verification code and a user response to determine whether a user is verified as taught by Dibble. One of ordinary skill in the art would have been motivated to employ the teachings of Dibble for the benefits achieved from the efficiency of a system that enables user image selection thereby reducing the probability of an automated program circumventing an authentication challenge procedure. (see Dibble col 2, lines 31-34)  

Furthermore for Claim 9, Ramaswamy discloses wherein a processor; and a memory coupled with the processor, wherein the memory is configured to provide the processor with instructions which when executed cause the processor to perform operations. (see Ramaswamy paragraph [0087], lines 1-5: computer system programmed to implement the inventive techniques such as a personal computer, PDA, etc. (computer indicates a processor coupled to memory), paragraph [0088], 

Furthermore for Claim 15, Ramaswamy discloses wherein a computer program product being embodied in a tangible non-transitory computer readable storage medium and comprising computer instructions for performing operations. (see Ramaswamy paragraph [0087], lines 1-5: computer system programmed to implement the inventive techniques such as a personal computer, PDA, etc. (computer indicates a processor coupled to memory), paragraph [0088], lines 1-6: software instructions for performing methodologies of invention, are stored in associated memory devices and executed by CPU (HW processor))

Regarding Claims 7, 14, 20, Ramaswamy-Yoshioka-Dibble discloses the method as described in claim 2 and the system as described in claim 9 and the computer program product as described in claim 15, further comprising: composing a current verification code checksum from partial verification code checksums generated by each verification code generator in the current use set. (see Ramaswamy Figure 4; paragraph [0011], lines 1-12: context shared across two or more verification objects comprises one or more variables associated with the verification operation; context variables represent one or more of user specific requirements and logical variables; paragraph [0097], lines 1-12: second and third objects are responses (i.e. partial variables) to a challenge; fourth object is a response (i.e. partial variable) to a challenge, fifth object is a voiceprint object (i.e. speech, partial response); (partial responses are combined for a final verification response to a set of verification objects))     


Regarding Claims 8, 21, Ramaswamy-Yoshioka-Dibble discloses the method as described in claim 2 and the computer program product as described in claim 15, wherein at least two verification modes are used by the selected one group of at least two verification code generators in the current use set. (see Ramaswamy paragraph [0033], lines 1-13: verification objects are used for verifying the identity of users; verification objects associated with a user’s biometric characteristics such as a voiceprint (speech verification mode), a user’s knowledge such as answers to challenge questions (question-and-answer verification mode), and a user’s possession (i.e. cards, tokens, certificates, and etc.); paragraph 0050], lines 1-9: a set of verification engines; each verification engine operates on a family of verification objects (a verification mode) such as a knowledge engine operating on different types of challenge-response questions; (i.e. question-and-answer verification mode))         

Regarding Claim 22, Ramaswamy-Yoshioka-Dibble discloses the method as described in claim 2, wherein the plurality of pre-established screening techniques includes two or more of the following:
a)  selecting two verification code generators; Ramaswamy discloses the selection of verification objects (two or more objects) to be utilized in performing an authentication procedure. (see Ramaswamy paragraph [0033], lines 1-13: family (group) of verification objects (a verification mode) such as a knowledge engine operating on different types of challenge-response questions; (i.e. question-and-answer verification mode); (two verification modes selected: speech verification mode and question-and-answer verification mode); (two verification objects selected from each verification mode, type or group))    
b)  selecting three verification code generators, wherein the three verification code generators includes at least two different verification modes; and c) selecting a first specific verification mode and a second specific verification mode. Ramaswamy discloses the selection of verification objects (three or more objects) to be utilized in performing an authentication procedure. (see Ramaswamy paragraph [0033], lines 1-13: verification objects are selected and used for verifying the identity of users; verification objects associated with a user’s biometric characteristics such as a voiceprint (speech verification mode), a user’s knowledge such as answers to challenge questions (question-and-answer verification mode), and a user’s possession (i.e. cards, tokens, certificates, and etc.); paragraph 0050], lines 1-9: a set of verification engines; each verification engine operates on a family (group) of verification objects (a verification mode) 

6.        Claims 4, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy in view of Yoshioka and further in view of Dibble and Sandhu et al. (US PGPUB No. 20060248333).

Regarding Claims 4, 11, 17, Ramaswam-Yoshioka-Dibble-Yoshioka discloses the method as described in claim 2 and the system as described in claim 9 and the computer program product as described in claim 15.
Yoshioka discloses for b): selecting the screening technique as stated above. 
Ramaswamy-Dibble-Yoshioka does not specifically discloses for a): screening techniques have varying levels of complexity, and for b): a screening technique of a certain level of complexity. 
However, Sandhu discloses:
a)  the pre-established screening techniques have varying levels of complexity; (see Sandhu paragraph [0044], lines 1-18: a first and a second level of complexity corresponding to a factor; factor represents a type of user, the user, time of receipt of first message, user of a different type, type of location, and etc.) and
b)  the specifying of the screening technique from the pre-established screening techniques includes: selecting the screening technique of a certain level of complexity based on historical behavior records of the user. (see Sandhu 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ramaswamy-Dibble-Yoshioka for a): screening techniques have varying levels of complexity, and for b): a screening technique of a certain level of complexity as taught by Sandhu. One of ordinary skill in the art would have been motivated to employ the teachings of Sandhu for the benefits achieved from the added security for a system improving conventional public key cryptography to enable multiple levels of authentication security. (see Sandhu paragraph [0041], lines 1-4)          

7.        Claims 6, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy in view of Yoshioka and further in view of Dibble and Komano et al. (US PGPUB No. 20050201561)

Regarding Claims 6, 13, 19, Ramaswamy-Yoshioka-Dibble discloses the method as described in claim 2 and the system as described in claim 9 and the computer program product as described in claim 15. 
Ramaswamy-Dibble does not specifically disclose a current verification code from partial verification codes corresponding to a sequence of two verification code 
However, Komano discloses wherein the composing of the current verification code from the partial verification codes comprises: composing the current verification code from the partial verification codes corresponding to a sequence of the at least two verification code generators in the current use set. (see Komano paragraph [0141], lines 1-11: signature order freely selected and there is an order flexibility; order flexibility and order verifiability are realized)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ramaswamy-Yoshioka-Dibble for a current verification code from partial verification codes corresponding to a sequence of two verification code generators in the current use set as taught by Komano.  One of ordinary skill in the art would have been motivated to employ the teachings of Komano for the benefits achieved from the added security of utilizing a plurality of signature digests generated from partial objects and combining the secure encrypted partial objects into a combined final encrypted signature object. (see Komano paragraph [0064], lines 1-6)    

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032.  The examiner can normally be reached on Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CJ/
September 13, 2021

                                                                                                                                                                                                                  
      /SHEWAYE GELAGAY/      Supervisory Patent Examiner, Art Unit 2436